Citation Nr: 0431990	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-37 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assignment of a higher evaluation of bipolar 
disorder and depression with anxiety, which is currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from April 
1957 to December 1958. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2003, a statement of the 
case was issued in September 2003, and a substantive appeal 
was timely received in November 2003.  In September 2004, the 
veteran testified at a Board hearing at the RO.  

During the September 2004 hearing, the veteran raised a new 
claim for a total rating based on individual unemployability.  
This matter is hereby referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's service-connected bipolar disorder and 
depression with anxiety is productive of blunted affect, 
panic attacks more than once a week, impairment of memory, 
disturbances of motivation an mood, and difficulty in 
establishing and maintaining effective work and social 
relationships resulting in no more than considerable 
industrial and social impairment with reduced reliability and 
productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for bipolar 
disorder and depression with anxiety have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Codes 9432, 9433, 9440 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
December 2002 VCAA letter, the veteran was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also finds that the December 2002 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in a December 2002 VCAA letter, which 
was prior to the March 2003 rating decision on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private medical records, VA medical records and examinations.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bipolar disorder warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veteran's service-connected bipolar disorder has been 
evaluated as 50 percent disabling pursuant to the criteria 
set out in 38 C.F.R. § 4.130, Diagnostic Codes 9433-9432.  A 
50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

For purposes of interpreting certain hereinafter discussed 
psychiatric reports, the Board notes here that the Global 
Assessment of Functioning (GAF) scale is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 51-60 score indicates 
"moderate symptoms . . . OR any moderate difficulty in 
social, occupational, or school functioning . . . ."  A 61-
70 rating indicates "some mild symptoms . . . OR some 
difficulty in social, occupational or school functioning . . 
. but generally functioning pretty well, has some meaningful 
interpersonal relationships."  

The veteran was granted service connection and a 100 percent 
rating for schizophrenia effective from March 1962.  From 
August 1969 the veteran's disability rating for schizophrenia 
was gradually reduced.  A 50 percent rating has been in 
effect for the veteran's psychiatric disorder, now 
characterized as a bipolar disorder, since September 1987.

The record reveals that the veteran was treated for his 
psychiatric disability at VA facilities on numerous occasions 
since discharge from service.  On VA examination in October 
1996, the veteran reported that he had not worked in nine 
years.  He reported 2 suicide attempts.  Objectively, it was 
noted that the veteran was alert and he talked coherently and 
relevantly.  He denied suicidal and homicidal ideation. His 
affect was inappropriate at times.  He had been 
hallucinating.  Judgment and insight were impaired.  The 
diagnoses included depressed type bipolar disorder.  

In January 1997 the veteran's bipolar disorder was noted to 
be in partial remission. Subsequent VA treatment records 
indicated improvement.  

The veteran was afforded a VA examination in March 1999.  The 
veteran apparently reported that he had been working as a 
school bus driver since December 1997.  The veteran had 
previously been employed intermittently at various jobs.  He 
complained of continuing periods of depression and anxiety.  
He worried constantly about having a manic episode and 
needing rehospitalization.  He complained that during a major 
depressive episode he wanted to sit around all day and cry.  
The veteran felt that his condition had been stable.  On 
mental status examination the veteran was alert and oriented.  
His affect was somewhat blunted and his mood slightly 
depressed.  He complained of feeling anxious at times.  He 
complained of mood swings but indicated that he had been 
fairly stable for some time.  He had not had an acute manic 
or depressive episode since 1989.  His speech was slightly 
rapid but coherent and relevant.  Thought processes were 
relevant and coherent, and there were no hallucinations or 
delusions.  There were no paranoid ideations or psychotic 
symptoms, as were noted on the 1996 examination.  There was 
some evidence in the record of somatic preoccupation and the 
veteran clearly had marginal insight into the nature of his 
condition.  There was no evidence of any suicidal or 
homicidal ideation, intent or plans.  Judgment was fair.  The 
diagnoses included mixed type recurrent bipolar I disorder.  
The veteran's GAF was noted to be between 65 and 70. The 
veteran was considered to be competent to manage his funds.  
The examiner noted that the veteran had been compliant with 
medications, outpatient visits and had been abstinent from 
alcohol, and that his condition had been stable as a result.  
The examiner further noted that while the veteran continued 
to experience some residual symptoms of his bipolar disorder 
(some depression and anxiety), he had not had a significant 
manic or depressive episode since 1989.  The veteran was 
currently stable and able to maintain employment.

June 2002 VA records showed that the veteran went to the 
emergency room complaining of depression and being homicidal.  
He stated he had homicidal ideations and was not able to 
sleep or eat.  The diagnoses were bipolar depression and 
homicidal ideations.  July 2002 private medical records 
included treatment and diagnoses of depression and manic 
depression.  

VA medical records from February 2002 to March 2003, showed 
the veteran was treated for his psychiatric disorder.  The 
records appear to indicate that the veteran had a manic 
episode in June 2002.  In November 2002 he was hospitalized 
for increased depression and thoughts of suicide.  Since that 
time he did not appear to have suicidal thoughts.  

The veteran was afforded a VA examination in March 2003 and 
the claims folder was reviewed by the examiner.  The veteran 
apparently reported that he had his worst manic episode in 
November 2002.  He reported that he worked as a truck driver, 
and has been unemployed since November 2002 due to his 
problems concentrating.  He said that he lived with 
apparently his ex-wife, stepdaughter and her family, and had 
difficulty dealing with children in the house.  He said that 
he was afraid, anxious, had panic attacks, and has not left 
his home since his hospitalization because he was ashamed to 
meet people.  He reported problems sleeping.  The mental 
status examination found that the veteran's speech was normal 
in rate and tone, his affect was blunted, mood was anxious, 
he was alert and oriented.  He denied having suicidal and 
homicidal ideation.  He denied any history of violence or 
assault.  The veteran was alert and oriented, his speech was 
relevant and coherent and negative for delusional content.  
His concentration was good, and his memory was intact.  His 
judgment and insight were adequate.  The diagnosis was 
bipolar I disorder, depressed type, recurrent, alcohol abuse 
by history.  The current global assessment of functioning was 
60, highest in the past year unknown.  The examiner concluded 
that the veteran had decompensated at the end of the previous 
year requiring an acute psychiatric admission for treatment 
of a manic episode.  Since that time, he described himself as 
depressed and is currently unemployed which distressed him.  
The examiner opined that the veteran's condition appears to 
have decompensated since his last VA examination.  The 
veteran was seeking employment.  The examiner stated that the 
veteran is competent to manage his own financial affairs.  

VA medical records from March 2003 to December 2003, 
continued to show that the veteran received psychiatric 
treatment.  The veteran's complaints included feeling anxious 
and jittery.  He had difficulty concentrating and a fear of 
going outside.  He reported wanting to help his wife take 
care of the grandchildren, however he became uptight and 
anxious.  A May 2003 records indicated that the veteran had 
fleeting suicidal thoughts but denied making plans, had good 
insight and judgment.  An August 2003 record showed he had 
good hygiene.  

As discussed above, the veteran's bipolar disorder has been 
evaluated as 50 percent disabling pursuant to the criteria 
set out in 38 C.F.R. § 4.130, Diagnostic Codes 9433-9432.  A 
70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The medical evidence shows 
that the veteran does not appear to meet the criteria for a 
70 percent disability rating.  As presented above, during the 
March 2003 VA examination, the examiner found that the 
veteran's speech was normal, he was alert and oriented, and 
his judgment and insight were adequate.  Although VA medical 
records showed that in June 2002 the veteran was in the 
emergency room complaining of being homicidal and in November 
2002 was hospitalized for being suicidal, the March 2003 VA 
examination found that the veteran denied having suicidal and 
homicidal ideations, and that the veteran denied any history 
of violence or assault.  A May 2003 VA medical record showed 
that although the veteran had fleeting suicidal thoughts, he 
denied making plans, and had good insight and judgment.  
During his September 2004 hearing, the veteran appeared to 
indicate that when he has an episode anything can happen, 
such as his past car accident, where he could kill somebody 
or get himself killed.  However, during the hearing the 
veteran stated that he tried to commit suicide in 1986 or 
1987 and that he will not attempt suicide again.  

In a January 2003 statement, apparently the veteran's spouse 
stated that the veteran went into a full manic state in July 
or August 2002, when he stopped taking his medicine.  This 
was his most damaging episode.  She asserted that he started 
spending money, became violent to the point that she and 
family and friends were afraid of him.  She further stated 
that he was arrested and jailed for driving under the 
influence of alcohol, afterwards had another car accident due 
to manic-induced insomnia and was arrested for domestic 
violence.  She indicated that the veteran seemed to level off 
around September or October and went into a depressive state, 
which he was having difficulty recovering from.  In an 
accompanying and subsequent statements, the veteran 
reiterated his manic episode and his deep depression.  He 
stated he experienced side effects from his medication.  In 
his November 2003 appeal, the veteran stated that he feared 
having another manic episode or not recovering from his 
depression.  He indicated that he neglected his personal 
hygiene and appearance, and avoided social situations due to 
fear and panic.  

There is no question from the evidence that the veteran 
continues to suffer significant impairment due to his 
service-connected psychiatric disability.  However, the 
currently assigned 50 percent rating appears to contemplate 
such impairment.  The veteran's affect, panic attacks, mood 
and motivational disturbances, impairment of memory and 
difficulties with effective work and social relationships are 
all expressly listed under the criteria for a 50 percent 
rating.  Although the veteran has had suicidal and homicidal 
ideation in the past, the overall record does not show 
current problems in this regard.  There is also no persuasive 
of obsessional rituals which interfere with routine 
activities.  There is no persuasive evidence of 
intermittently illogical, obscure, or irrelevant speech or 
spatial disorientation.  No delusions were reported.  Despite 
the veteran's testimony regarding neglect of personal 
appearance, the various medical reports do not document any 
neglect of personal appearance or hygiene.  The veteran has 
reported a fear of being unable to control his impulses, but 
the overall psychiatric symptomatology clearly falls within 
the regulatory criteria for the current 50 percent rating.  
The Board is bound to apply VA regulations.  38 U.S.C.A. 
§ 7104(c).  The Board also notes that the reported GAF scores 
show essentially moderate impairment.  In sum, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to a rating in excess of 50 percent at 
this time.  Should the veteran's psychiatric disability 
increase in severity in the future, he may always file a 
claim for an increased rating.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

The appeal is denied.  



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



